8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone RENNINGER;  Peggy Renninger, Plaintiffs-Appellants,v.FEDERAL LAND BANK OF BALTIMORE;  Warrenton Farm Credit,A.C.A.; Orange County Farm Credit;  Tim Tarr;Gordon Haines;  Sue Burleson; John Does,All Unknown, Defendants-Appellees.
No. 93-1269.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Tyrone Renninger, Peggy Renninger, Appellants Pro Se.
Douglas E. McKinley, Sr., Stephen Scott Mitchell, MCKINLEY, SCHIDTLEIN & MITCHELL, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Tyrone Renninger and Peggy Renninger appeal from the district court's order entered February 18, 1993, denying their motion for reconsideration of its previous order dismissing sua sponte their Complaint for failure to state a claim upon which relief can be granted under Fed.  R. Civ. P. 12(b)(6).  Although the district court denied their motion to reconsider as untimely under Fed.  R. Civ. P. 59, the motion could have been construed as one under Fed.  R. Civ. P. 60(b) which does not have a ten-day filing deadline.  Nevertheless, we affirm the district court's order because the underlying claims have no merit, for the reasons stated in the district court's opinion dismissing the action.  Renninger v. Federal Land Bank of Baltimore, No. CA-92-589-3 (E.D. Va.  Feb. 18, 1993).  We also affirm the district court's order forbidding the Renningers from filing any more documents pertaining to this case in the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED